           Case 1:18-vv-00053-UNJ Document 35 Filed 02/08/21 Page 1 of 7




              In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 18-53V
                                    Filed: January 12, 2021

* * * * * * * * * * * * *
LONN RICKSTROM,         *                                          UNPUBLISHED
                        *
         Petitioner,    *                                          Decision on Joint Stipulation;
                        *                                          Brachial Neuritis; Influenza
v.                      *                                          (“Flu”) Vaccine
                        *
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
         Respondent.    *
* * * * * * * * * * * * *
Leah Durant, Esq., Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.
Christine Becer, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On January 10, 2018, Lonn Rickstrom (“Mr. Rickstrom” or “petitioner”) filed a petition
for compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges
that he developed brachial neuritis after receiving an influenza (“flu”) vaccination on October 13,
2016. Stipulation, filed Jan. 12, 2021 at ¶¶ 1-4. Respondent denies that the flu vaccine caused
petitioner to suffer from brachial neuritis and further denies that the flu vaccine caused petitioner
to suffer any other injury or his current condition. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On January 12, 2021, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.


1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:18-vv-00053-UNJ Document 35 Filed 02/08/21 Page 2 of 7




Respondent agrees to issue the following payment:

           A lump sum of $86,000.00 in the form of a check payable to petitioner, Lonn
           Rickstrom. This amount represents compensation for all damages that would be
           available under § 300aa-15(a).

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

       IT IS SO ORDERED.

                                             s/ Mindy Michaels Roth
                                             Mindy Michaels Roth
                                             Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                2
Case 1:18-vv-00053-UNJ Document 35 Filed 02/08/21 Page 3 of 7
Case 1:18-vv-00053-UNJ Document 35 Filed 02/08/21 Page 4 of 7
Case 1:18-vv-00053-UNJ Document 35 Filed 02/08/21 Page 5 of 7
Case 1:18-vv-00053-UNJ Document 35 Filed 02/08/21 Page 6 of 7
Case 1:18-vv-00053-UNJ Document 35 Filed 02/08/21 Page 7 of 7
